Citation Nr: 1706703	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-23 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of low back injury with lumbar spinal degenerative disc disease (DDD) and degenerative joint disease (DJD) prior to October 12, 2015. 

2.  Entitlement to a rating in excess of 40 percent for residuals of low back injury with lumbar spinal DDD and DJD from October 12, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1972 to May 1973.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2010 rating decision, by the Cincinnati, Ohio, Regional Office (RO), which denied the Veteran's claim of entitlement to a rating in excess of 20 percent for residuals of lumbosacral back injury.  He perfected a timely appeal to that decision.  Subsequently, in a rating action in May 2016, the RO increased the rating for the low back disorder, recharacterized as residuals, lumbosacral back injury with DDD and DJD of the lumbar spine, from 20 percent to 40 percent, effective October 12, 2015.  A claimant is presumed to be seeking the highest rating available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993). Consequently, the matter of a higher evaluation for the Veteran's lumbar spine disorder remains in appellate status.  

On December 15, 2016, the Veteran appeared at the Cincinnati RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran essentially contends that his service-connected low back disorder is more disabling than reflected by the currently assigned rating.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below.  

At his personal hearing in December 2016, the Veteran maintained that his back condition has gotten worse since his last VA examination in April 2016.  The Veteran indicated that he was currently receiving injections in his back; he stated that he also wears a lidocaine patch in an attempt to keep the pain from escalating.  The Veteran reported that he experiences pain in the hip/pelvic area, and the pain radiates from his back into his legs; he noted that the pain also causes numbness in his legs.  The Veteran stated that the numbness affects mostly his right lower extremities.  The Veteran reported having flare-ups every two to three months; he stated that the pain never goes away.  The Veteran stated that, during flare-ups, he can't even stand up, walk or do anything; he stated that all he can do is cry and hope for the pain to go away.  The Veteran also described muscle spasms in the back.  The Veteran related that he stopped working in December 2006 when he injured his knee.  He stated that he was currently receiving SSI strictly for the right knee problem.  

The Board notes that the Veteran was provided a VA examination in connection with his service-connected DDD and DJD of the lumbar spine in April 2016.  This is fairly recent.  However, the Veteran has testified that his back has worsened since then and, significantly, that he has neurological symptoms of his lower extremities.  Review of the record shows that there are no ratings in place for objective neurologic abnormalities associated with his low back disability.  Given his testimony, the Board concludes that a remand is necessary to afford the Veteran another VA examination.  Such examination must comply with 38 C.F.R. § 4.59, as recently interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Here, it does not appear the range of motion testing conducted on the April 2016 VA spine examination is in accord with this requirement.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Obtain all VA treatment records of the Veteran not already of record and associate them with the claims file.  

2.  Then, the Veteran should be scheduled for appropriate VA examination(s) to ascertain all orthopedic and neurological findings specific to the service-connected residuals of low back injury with lumbar spinal DDD and DJD.  The claims must be provided to and reviewed by the examiner prior to the any examination.  The examiner must obtain a description from the Veteran as to all manifestations of his low back disability, including but not limited to any neurologic symptoms.  All indicated tests should be accomplished (to include x-rays, EMG/NCS, etc), and all clinical findings reported in detail.  Tests of range of motion must be performed to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.  

The extent of any incoordination, weakened movement, and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability must be assessed in terms of additional degrees of limitation of motion.  If this is not feasible, the examiner must so state and explain why.  The examiner must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  The examiner must provide findings as to whether the Veteran's degenerative disc disease of the lumbosacral spine has resulted in any physician prescribed bed rest, and if so, the number of days of such physician prescribed bed rest and must include an explanation as to how the examiner arrived at such findings.  

In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of all neurological symptoms associated with the lumbar spine disability.  All neurological manifestations should be described in detail and the specific nerve affected should be specified, with the degree of paralysis caused by the service-connected disability stated.  

The examiner must provide a description of the functional limitations resulting from his low back disability.  

The examiner must provide a rationale for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After the requested development has been completed, re-adjudicate the claim that is the subject of this Remand.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC) and provided an appropriate opportunity to respond thereto before the case is returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



